Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 1 of 15

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER F / L. FE 1)
HARRISBURG, PA

IN THE UNITED STATES DISTRICT COURT AUG 2? 7. 2020
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA pep .

£ a “

2 Zé fo
DEPUTY CLERK

 

Josep, Chacles Yee
Full Name of Plaintiff Inmate Number
6-080

Reclpi ne, LO -O Civil No.

 

 

 

v. : (to be filled in by the Clerk’s Office)

& CU AW ‘A oko. : (><) Demand for Jury Trial
Name bf Defendant 1 : (__) No Jury Trial Demand
Jas eel. & udes\,
Name of Defendant 2

A a 8) i is) Fer entwnn
Name of Defendant 3

~oerye Pe: oy S
Name of Defendant 4

Name of Defendant 5
(Print the names of all defendants. Ifthe names of all
defendants do not fit in this space, you may attach

additional pages. Do not include addresses in this

section).

lL. NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
x Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
 

Case 1:20-cv-01568-JPW-PT Document 1 Filed 08/31/20 Page 2 of 15

Av ec\nod Reem Yass & 4“.

. » eLendond<S)

 

— Namee¥ W&endtands @ Raoeck Boclausder ab Kingston
“/PA PSR

 
I,

Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 3 of 15

ADDRESSES AND INFORMATION
A. PLAINTIFF

 

Name (Last, First, MI)
Vice. Sosep ©
Inmate Number
Baddina S:2O-06-080
Place of Confinement
\ Male Ce Can aly Dodew on © auder
Address

44 ay oer Skcoed UY \ kes —Rasce. \S 702 uzecne Counky

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:
K Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

Name (Last, First) .

eden Kryaw

Dalen of Gio <
Current Work Address
e. a o | ay

City, County, State, Zip Code { on Vannes Pre addres 5

 

Current Job Title

Page 2 of 6
Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 4 of 15

Defendant 2:

 

Name (Last, First)
Cruclod, Sos, aQ\

Current Job Title

VAN Cao OL© vc ¢

Current Work Address

    

City, County, State, Zip Code

Defendant 3:

3 £

Name (Last, First)
Peco inne 4) AY) ‘ A

Voscac rer

Current Work Address

Current Job Title

 

City, County, State, Zip Code

Defendant 4:
e
Name (Last, First)
Lal a\s\a Se , Feccig Peler

Current Job Title

MWacsetecies Oi exh S ude,

Curren? Work Address
Lourze tne Cou wy Courklnnyse USK —Hocce P14

City, County, State, Zip Code

Defendant 5:

 

Name (Last, First) ,,

\al Soke nec 5 Dowedl§
Current Job Title
ecio\ Disteved Sudac.

Current Work Address

Be “owe We 2 Was —darce 4A

City, County, State, Zip Code
Page 3 of 6
 

 

Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 5 of 15

ADaclvecd Som Yasye “Ss

VeRendede)

 
 

: DeLendou “t Rodnoselys Kdoes VPS 4 |
a

. | | AM Ve Fendand s) Tan Were Sachin duel Cagney

 

 
‘Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 6 of 15} /

Ii, STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed,

A. Describe where and when the events giving rise to your claim(s) arose.

 
 

AN bl 1026 6 ued Ven Aso Va an 4-1-1020
ar Aa Udyonnine, Sy PS? Wa- Pa PSP 9200

B, On what date did the events giving rise to your claim(s) occur?

(ON S \6-1°¢ pXs) cel ve wa Sv. AEM “I LOIS

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

 

 

 

 

124-2004 et Veale ar Seen wen \ Awe Nae Suda weld ma Gur

fos heva\. year goes wu a aunt NOL ) cage re hatte hyo qne,
Pleage Ser ardbached

Page 4 of G

Fe,
Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 7 of 15

DVS ee ne ck Mya. Vege ey Pork a

ANG wins aids KwmeOw Be Tom Sotwen to Couch xe Peas
Wok aw \ hy ° Yor yt acocd Tad he’ CLS Ava Con psady { Discovery,

J Warouc\ood oWo6 & War Qrocedi AY) Aociww dae ndicrmeat. Ou

. toark\ne, Se ae Ye Couck , Vanden Sty came and oh Mee ode PAR

Nelda aed ne shade o8QRecedl ox Grew o& KO yours Sas ceded. bo FS
- y gars Praloodions Gud Wed Tid red Sodas Wt P\eory Nore,

Rola oane (Mare oSRers cond Naervweuld awemase, and Maed no dd

| ; County dal WRER ST. Sean Wwmed<s Macongy of Maatog bree chench,

. Wwinikes Verse ‘oy Rone & Le Read > andy \ Ke Wrareokeur Qy 289 dae) a
Bur of Feac, cnn) ok Nene vervrg, WOLD Yo Sigs my Case ys QrOvR my

innocents and me nel?, Yaa S years ¥oolnetrion Nosed aged X...

 Seancan) Names «ee Vek Ase Uses 2OLG TWAS Nauee Liuteade so.

2 Aw Q ©s ROWS y x. Koond ou Gloecot o. \ou), Woes Qecacy ‘ Asieshs Laan

naitnnn ents yond Ser kence 3 hastes 3 Se aN PAN A 2 We o\so +o\d mM” a Wor

; rox Caceive y+ uch A vielated Deady VW Marland curch Qe
. Bfocesss Lalu AL apy We acronhs y edicdonauky, nnrkSeukent..
od Cheels nackte Vou Checks \eekneed, od deine An MS

 

 

From \-LA-2©1Le Yo Lo Wy XL Sean cw esos DAY % Naqres 5 Seg eoas }

Reason Roc We Cemauder 9 Wa. L0 years as BSH.Ww2 TL wes.

Nec Was ony ay 2 As nesses ecvickims Come Rerwerd So tA Mey oo.

SN usec Sodnen Ne Waa Couch tere DL. dain wording Call Se |
| y\ok Naive Wwe Coulel tad Y hig cds Sh ov. SQush SQeush “3 Yeas AVA nied

| . Sede nn Q\ew Rov o. CKUme Tdi nod dg eviiolokecd mary Gedney Oe

TX Baad Solent ko cx Nos Checka bel\t we wom Lslaeds \naggenet Yo Mee. |
Me Sela meso to Giak As Ciecks 4% Courk amd ae my Nae roan, ceca unae |

AD ell ld \navacceckes ek Brash, | Dicovesny curd Wau Sie wey _
Case 1: 20- cv-01568-JPW-PT n FN ak 1 Filed 08/31/20 a 8 of 15

ace Veye AY AD

Caine Code VWor3-b56. On Pre inadichmand imaads of o\ecqech. .
ONS ese \S. AS sand Ceime Coda \o-3-t55(@) Oy dina Words,

“unneee Us ywesses. y Hers oer ony Woreach Coonkey shes,
Me &y est \nawel Usvlnas $46. ecw Ss » Ow Pre Senkance Sheehy a
LAWN odor ok ereseel of Senge VS WO ) ounth Cone Code Vor. voces

- No-S- 65S QB) , eral Comvidhion dod BMA, Herel es
As lela ne, od We Cees wreuns jreddlys ne rad (6-3-6958)
\% We Wrong Ged me code Sor \ASE Then ne. Woche we? Wn cee gute tae

oblekiue dobe Roe We-3- 655 @) cand LAM me Maa lo-3-6558)

 

chich ned Wecome celia andar Sune y 100s, aud Wood Voss

LNG Years Rh Wre ded of alleged efGonses rune) Wed VA Changes :
rnc node 6 Y Baw a Keane» Vee ConMina’s and skekes Wrok Wak |

Saw hence Shree hs Cousens A Plage WeSecmedion se adac Gada tas wall

6 VES 6 TCR) OTe L Shroud Ga PAs Ovnrdune Levy
Wa ROR tous Ried « Beddvecney, way agen Nema.Twig
ake sayy eich Wed Solles NO Me ai deys \woRoce Wak
ved Sick PY CR Aneoding,. When & Xe\ck \nes aloous Pnese (66 Web. eon
| Orn Wye Care 0& Wiese docnmen S3 She Ca kused be Moh Drew auch.
uk Aad metal BCR ony Sac Kms Recddive Counsel, S. \od Wee
tmevecl o hE m| Lasew As AG Plow DONT Tan Cos ck ca Yow GAnee
la\erne atch gach Wc. Sass Wing at We Sars. Tod liver

 

Moved ° 8 Mt. Case asc Ae moaned et me ChQA. he cagresenk.

 

 

Ov Wak Lasag CouAS WA horde @ g aNesed oWompe 46 \AS€ cand vs nnn sane

/ my gei®. TA voes ar nay dyed VL ivatieu. 2M \ask CK Wasing, tee
_ Coavionce ae Sudge Wed Wee Shabvubke a & Wikedctivas Wad con,
Case 1:20-cv-01568-JPW-PT nesses Filed 08/31/20 Page 9 of 15

AY ac\ed eo luge 4 Pack 3

Wess Keaud yoanth won Rad Wecauyes a RWaN Ane Sudae \achacch Swodeck
Motker Sucisdichhon te Qrosacuhe Was Case, The Sudae Behe a

Tae wort Seca Rr VCR wes wr Decemboer ancl Wad Coakinuzel bo

| Yeisen etre Ror Dov Laan my Max. ook Aod< tge4 DOI.
X, Aiek nod \naws Peeleedion of QAR X. Shane Qagers Ao Come |

AL each o ce iced Sledingy rok ow day \\ ston y rhe |

Violated Pas ox Qook Res he QTAVAGNGNS 3% \no\nSedere\ excl Shade
 CoasdAukien, PA Comsl. ack \. BY. Cammonieallky va Mantz,

SGRNA WS on UnconStiddional ek Rar Sachelecs When AQ ed _

Ce AES GN 0x re, ne, GAs 2 eerkioe dedt Canad Culolecked So

| NAVRGTV1, Ra. Sues JENA wr dnanrd, Wns Superior Couch Welch Wak

Max offense accaee ach \S Ans version Wud ss aggricods, Accord
_ CommearseolALy Mdeodk ancl Cou meaner UV. Buichedd Mot

Rohan celens ect & com WwCaccetedion aft wr any Sule sequeas Qer nwt

 

 

_ (neces asect Teqiskedion Cras ERmMeS. Qwel A cench VanRacead ly 5 w ot
Comments cal Y.Ligeinceddy W205 EDA OWNS DOIMSL,

Vane Vecison of WMeayaur's Vacs 6 f SCORN Im eock ad Weare

Aye UReSienr Yhak ‘Go WA Ques od We dyn 4.9 K Coavichiersy Somhenc WE

od \ekers a a\se. caack \oe here Com Ming, Wem” We Senxtacing, vee cas

of KEQueA rod ‘A aid nod Tang Wed on Dre Seve ak Wacindicmeds an

ch 9 uli cevy Rud yo Qarcrega\ vouder WE; dave «dpsed Mur Cou ob nacds \nele, oo ues eae

fieria\ Le Vy na, Contimued aecn Bad AL wes, v areagek Qeoor, coves tants ee wus

\nome Le PV 5 aor Gey on \pat Baw Come \rete. BeRere L \ekh 4c Cece ce vesntatevs cate

Renwes onic. Ag sens Couch Modeccy \neich ned SORA Po :

Woh AAA NGA, VAAT< Mata, Maderke Wald Yah Rawnsylyanios

tadtoeckiv ay Seo Wrose Sextrel oerdrers Goavidred a8 eaphicaha
Case 1:20-cv-01568-JPW-PT Document 1 Filed 08/31/20 Page 10 of 15

A ede \e Voge Rect Q

Reosm ek a8 \AGH eWBekeue \ABT Thad Shades Zeacused
GS \oa Semkeacedt Gansher Ae Vacs Svat 2A udron ta eR Ronse

ic CCucerh . De Lewen o Shiver Wey an Bore gue Sd ane Grud

Aeon meinds Coedey Costdag and asteck me or yielodiens oF =
Mens lao /SO RNR ey Teladeeh AS. Lace ae Nae Dewdencing, ed

- ReSermn Reds oR (A844 2 Kedron AS4 5 Que rocess, WARK Qosh Fecke =
— Deovisioas of \ed\s Seder nartd Sheds Congtibchton anck Rodda

RW Sugeries ancl ugrema Cork Wne\hones 5 Panel vc ad bying oo,
Care \atkeahGuln ded Modder dur dickion Xe Conwick ancl Semheme
on NR Wa teva cs\aen PRD AAD. Fecenkion dela edre. conch Gudkeshk

 

L be Chratye 4 \wa Wecune gard oR Waa Viola dons 2 4 Mey. we
CAs TKahd%s Suen enews Maaisteacial Didnicy Suda

Faecis Pele Kptalalany Sore p PeCawas  Verk © Q Vine VieloMons |

e§ ma civil Tgiks when We ocdlera Weak a % Bip loo oece

Cone Maaishecie\ Viskoick Audige Doneas Losdbelne c pect.

 

co Perk ¢ Ye viele kivas e & tan Ci Cah ty > auch lasacdew |

Jecegh Wecau< Ou Park of Ana vrole Nene ok my Cava Cars

oe Cohen Wan \aadek Mia one Yo Xeke\, Avr SaNs on Sarmoadion VA. .

recayre oy Qucre S Mae. Visledicas e R 1 adr b.. 4 nol O54

Ws baer Than Merdkdcsls gelice Kerceck mi ve oye’ No Nc a
RV RSP AQ and made me CAVA AA m4 wa \\ ‘ey nn

ced 6 & Soece Lahn mache Acdoecd Reco Lushan Heeger! a

ck Raarsrecs A> a khicie\ Rash o& We yioledcions aS wy Ci \. sonarus nina

 

 
Lg ve
Case 1:20-cv-01568-JPW-PT Document 1 Filed 08/31/20 Page 11 of 15 > 4

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

 

\a AMwe ‘cadhehunne' ts Ane a\\eqect oClonse m& RO% Ld\acus \o"S-G5 5 &)
cs a Yat VOetone eff wy \ Mune OOS, “TNaas deetiued meek Mtg

 

erees tials 6X | ous trun Acgriual a ok eA meoy andl
Qispacks, Vn Eu\n0' AW seaianes Ai Orn: Aas Sea henct Shes gheSerre
‘ 4X Dy Na

   

vit NOR

 

 

2 3—
C tue auch ys Ze, Qu ra newt | LO eh , @ ean
\tac\ choc eat aveh hee es » vs ve ZO canal s thy a Qorceed Lo
C ong) Xn Mogan’ law’ SORA 2nd, Yodo ©

 

of ms Var\\ ak cigs Vn ® pear yiclatedl iw vais C.06€

¥. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

“* Wee Wee Aw Ceskdhay Glace 2G0% over Wis, TV Vook come et A

Cvkla yaeg fa aily \necouse az. ayy Xx cael ee Ovi MX.

Vi. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally, Do not
request a specific amount of money.

Birst wwe yuot Cout k No Shock Yana WAR eS e Ceres” ws Wate,

«0 ‘ x ; 2 Ae misses! \ Cw, ue S feu nls
TAA Ants Nae OU! Ces ee tag hae (Wa Wrakiown 2 Q (Massy

Page 5 of 6
 

 

 

| Case 1:20-cv-01568-JPW-PT pocuny f Filed ab O Page 12 of 15

| hale! Gren ah C Rar \
Ladery
4 “Nou \osd A \neeacee my Q\ace o8 cesacdence S Nar
agrees coms AN my PMG \edey ar cull My CAMA S
a\\ my Conreetsy oN m4 padtng ings aN\ me Camp gear

: \nste ween Slavderch ed\ ayac Wa toorla Weceug Mecscon’s
| Nola Vine you ~ Ki Conh lo Near m 4 Qtanch ids, Excrone. Leckgs

_ Ss so. PH NSP Oneek & Mew Mu o¢ ik ad\inkenmet tor
aMiew bm \iSe VwaRee ®. ao verre Leak woaere A glee Y’ ee
we La hen Smee & ya Lari &. or \eue 7 Classy s Ran Kin Wek vce
 Mewe Qapas Mi cant dye Le rx parks XX Cah ae Ke av |

Ae ¢ he Jove eM Leantes \eo Know wm 4 Plenc ae
aM y Evan. { ackdeess aWeak Whe Qanibive Qrovistors eR

ORE A Nalec a dole oc 1K A. Chaney Onda gy iy wy |
/ NW Se gered V4 Dele rene Phone Ate Tear S\sep. oe

: lose! Wane, ey qe we C Feary Caonrd Qo Yee Qee\ og Weac\y

\pecause o& Wai Ss Onel \no a vive Aes anyeet Sox VWARRD

Aen Sem, Even paeple tale Seer MA Cr ne NORGE « von
wey “TV Metes Pager Ave! an Acerkeel ae Naum AN
. LoersA'pecsen eon his Keach & Loken TL Aadvel nedur A i

 

4 Hoh gears Me Aderd URES Mew Qoadr Woe) Retort Noun ¢ oe
| lew LSORNA thous ty Ang iwhee nes Lead ga & gend Senn

ek ME AGE aH Capesr, NX Card\ ae wenn Kids art, \ Mast oo...

Mercer’ Lace (SORNMEA Cure! Nae Kone Com saqusnc’SS TS. coccruutvesvetana acca!
ae A okt, wee Compy 5 Set+ te inSerm 1% Liege be Schoo | Coos eiassuunvussinsnuvenee!

af cant \oork. Loc) Wale cure around s A Canno® QO.O¢ Corn
- Omqwere Likeot TAO wrt 4 Sy We e ry VSP Aeyin homeless secs |

Wey wed. S22 wie, We C cova. Chute nes A. Her Veaeneed “countries —
Case 1:20-cv-01568-JPW-PT Document 1 Filed 08/31/20 Page 13 of 15

A L aclvect R conn Rosse. Ss Ras,
PRAMS -
of my Civil Rights and ‘Anodk ne Lurene Cou a7 |
[Covey Was Ve Sulbdeck Madhce Narlecdihen No QmGAkS. ne
AWis Cac< \pecause 68 ac dey At Case \aclncck So
Gedo hed Metter Jucty chicken Wpecaupe of ee Gaur
coo mebaumenss aned tid Coucd Canned Conner OW YA

ma Calsn wr Sermekton AWrcd Vo orn Wax Genmbeee Sheed

_ aL toeuld Nowe menesow ee\\.2 8 \pecanse ek my ConRivelment ated
here, Pye \esk of my us Ray Vane A landerect on khwe
co U(ndernak y AN, A Ras PAVeg, Dre \ask ok WA “| f 2ea.ce Jeu eevee
a 6 £EO ) Sleeging Wee, RBC ate makleess » 60.06 Grbac
im Gass, $70.06 Neersy $10.6 Camo S level) dh Layee \wodthie F. —_
BGO.c0 Coaqav Ae qualms, Casaye Aeac cnch te? Funds \o_

 

i Pa Cer YN, Mase PAREE yonrel Geach cadeo we REC ECA oe
ra Prep tike. Anel rabor evar Guuale yoe.c Coes
RB ades cudalsle See Wnese CAML vicledtions Gaon the Sleke 2.
OGRA ancl tame meo RC o& Megan's \au /SORN KR
. Ciel on Sekkqaurd Gav Oise Wek Wis never \ne Q gees .
nbe WME GOawHAr ) Gad paged her @uee v7 ol ae] Tt sah \n baad.
Prison hers in BA i
. Sesegh Vane eee tea tnunte
mo Respadfuly Ss wa wike &..
“This CN Re |

 

 

 
Case 1:20-cv-01568-JPW-PT Document1 Filed 08/31/20 Page 14 of 15

VII, SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

 

 

—
; ; T
Sesegh Cliehes lie Gee
Signature of Plaintiff
G5 QA QOL?
Date

Page 6 of 6
"ASB JO] 19 swaquoo

 

12 9 OpUSE oun US Auyoe UOGDSI05
Aunes e Wed) & SeuepuEdseOS HU]

BAL) Ugh Pr asoooy

ESL AH ed
(ees ve! QL

  

-ovenihany 50 Dhsg se v
t 3007 +> d +MY SAES Py) Senao24

 

a

Filed 08/31/20 Page 15 of 15

nt 1

 

ok ZOlANBS SSEYcay
Srrozeare-czesezcy |p |

AUC NE
GEL-2N

Case 1:20-cv-01568-
